16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Eliezer RABINOVITS, on behalf of himself and all otherssimilarly situated;  Frank Tischler;  David Schenning;Charles Twitchell;  William Steiner;  Vera Andrews;Benjamin Lifshitz;  Gerald Cummiskey;  Benjamin Koenig;Horace McCormick;  George W. Borzillo;  Eileen Herskowitz;Alfred L. Bittner;  Gary Steiner;  Marian T. Tickle;Michael Pattitucci;  Doris Pattitucci;  King Weinstein,Plaintiffs-Appellants,v.USF & G CORPORATION;  Jack Moseley;  Paul F. Scheel;  JamesA. Flick, Jr., Defendants-Appellees.
No. 93-1703.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 8, 1993.Decided Jan. 6, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-90-2928-B, CA-90-3104-B, CA-90-3103-B, CA-90-3082-B, CA-90-3075-B, CA-90-3074-B, CA-90-3070-B, CA-90-3025-B, CA-90-3023-B, CA-90-2992-B, CA-90-2932-B)
Daniel Walter Krasner, Wolf, Haldenstein, Adler, Freeman & Herz, New York, for appellants.
David Clarke, Jr., Piper & Marbury, Baltimore, for appellee.
On Brief:  Peter C. Harrar, Wolf, Haldenstein, Adler, Freeman & Herz, New York;  Jules Brody, Mark Levine, Stull, Stull & Brody, New York, for appellants.
Francis B. Burch, Jr., Piper & Marbury, Baltimore, for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, WILKINS, Circuit Judge, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellants seek review of the judgment of the district court dismissing their federal securities claims for failure to state a claim upon which relief may be granted, Fed.R.Civ.P. 12(b)(6), and failure to plead fraud with particularity, Fed.R.Civ.P. 9(b).  Our review of the record discloses that Appellants' complaint fails to set forth a cognizable claim of fraud under Sec. 10(b) of the Securities Exchange Act of 1934, 15 U.S.C.A. Sec. 78j(b) (West 1981), or Rule 10b-5, 17 C.F.R. Sec. 240.10b-5 (1993).  Accordingly, we affirm on the reasoning of the district court.  In re USF & G Corp. Securities Litigation, No. 90-2928 (D. Md. Feb. 19, 1993).